Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 1 of 9




                 Exhibit 1
       Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 2 of 9



03415.com                                asianbamboohouse.com
100crochetnecklaces.com                  asianbistro27106.com
17kingmvi.info                           asianhibachiexpress.com
1nafare.com                              asianwordnet.org
1on.com                                  asosindex.com
1serialmarket.com                        astrokarma.org
1subtime.xyz                             astroupload.com
2-ee.com                                 attips.com
47e.net                                  autobmwreview.com
4g4fun.com                               auto-knigi.com
7dt.com                                  autoprigon.com
98dl.org                                 avisnca.com
996ll.com                                avmovie.com
abbcenter.com                            awaji-info.com
abileneszechuanrest.com                  axrizan.com
abilitygroup.com                         azadimath.com
access-tosuccess.com                     azaleasacademy.com
ad4cd.com                                baankonkoh.com
adaletkizyurdu.com                       baansiri.com
ads2tech.com                             babybearonline.com
adsnl.com                                bagsatoshi.com
advanceddermaa.com                       bajacafedeerfield.com
afm-rayan.com                            bandekubon.com
aidsthai.org                             banker99.net
air-cleaner-systems.com                  bare-family.net
ajbms.org                                bare-girls.com
ajegmebeljogja.com                       batiantalyatur.net
albassair.org                            bazneshaste.com
albtvlive.com                            behhf.com
al-clothe.com                            bessieblegardamf.org
al-fadjr.com                             beverlynailsgreensboro.com
alkds.com                                biomatecs.com
allelectrotrade.com                      biruzaclub.com
amn-jeans.com                            bitex360.com
andis-travel.com                         bluesky-resort.com
ankochan.net                             bmwredesign.com
anthan68.com                             bollyzik.com
apexhotelpattaya.com                     boostyoursurf.com
appcustom.com                            bovoss.com
arabrunners.com                          boxmk.com
ariankhoshnevis.com                      bpihospital.com
artpc.org                                brandcloset.com
aryaahora.com                            breastcrawl.org
ascij.com                                bridgescore.com
asemanbooking.com                        brusselairline.com
asfh.com                                 buffetkinghouston.com
asianamenu.com                           buzziran.com
       Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 3 of 9



caffetakroman.com                        cracksarchive.com
caili-wj.com                             crewsociety.com
cambrigeenglish.org                      crossfithaven.com
campinglabanera.com                      crosstheworld.com
campriviera.com                          cusmaker.com
cansa.com                                custompinoyrides.com
canthoinfo.com                           cvbesaz.com
car2sure.com                             cvpk.com
card-generator.com                       dadafalv.com
careerfairs-eastcoast.com                dancingtiger.net
catrumahminimalis.com                    daneshju-club.com
cccamperland.com                         darksidefabrications.com
ccnacertificationguide.com               darrylsstainedglasspatterns.com
cebudirect.com                           dasradiatoridiarredo.com
celalagakonagihotel.com                  daychuyendavay.com
centerfurnit.com                         dcvprogram.org
cfni.com                                 delfinobeach.com
cgmls.com                                deltabroadcastingsystem.net
charekar.com                             depotaccount.com
charming-angels.net                      designvog.com
cheatha.com                              detailenglish.com
chengmingmag.com                         diallerplugin.com
cherdo.com                               diamondsandgoldireland.com
cherlove.net                             dighousedesign.com
chic2sweet.com                           dinodanesh.com
chinaexpressef.com                       dirmug.com
chinakingil.com                          divingfinder.com
chinakingmoberly.com                     dlllspeed1.xyz
chinastardinner.com                      dlllspeed2.xyz
chinastarharlingen.com                   dmvexam.org
chinawok8.net                            docmartin.org
chornakorn.com                           dogtasuk.com
christopherwong.com                      dolphinsandscabins.com
cimonebikepark.com                       doma-nn.com
classicquotes.com                        donrearic.com
cleverlimo.com                           downcafe.net
closeupenglishform3.com                  downloadler.com
clouddeck.net                            dralisafari.com
c-m-m.net                                dramafire.net
coco-stream.com                          drazarakhshmokri.com
coloradotikiboat.com                     drborworn.com
communichat.net                          dreamtone.org
cookbim.com                              drinkzone.net
cookjino.com                             drkhatir.com
cortas.com                               dsrh.com
cpj.net                                  dutoantsc.com
cps3anderson.com                         ecole-coiffure-pluralis.com
       Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 4 of 9



eiiff.com                                goldcoastpcyc.com
elkhabarerriadhi.com                     goldenmanoromaha.com
emballage-packaging.com                  goldenpalace15east.com
emspeeding.com                           goldenvalleylendinglogin.com
enfong-waco.com                          goldsday.com
eprogramy.org                            goluckypalace.com
eramhome.com                             gomainmoon.com
esl-skilled-academy.com                  gosing.com
exirpakat.com                            gozzo.com
extendmypoolseason.com                   grcity.com
ezmovinginla.com                         greatwallwa.com
faraswan.com                             gsb-pracharat.com
fardecor.com                             h4846.com
farsituts.com                            haftestan.com
farspal.net                              haichuoi.com
farvardinclinic.com                      happyhouseoh.com
feiz.com                                 happypandatn.com
felezyabkord.com                         hartaudio.com
fieldofbitcoin.com                       hastiland.com
fih.net                                  hatyaismiletour.com
filekeen.com                             hayespharmacy.com
filmstreamingfr.net                      hdwallpaperbackgrounds.net
filmsubito.org                           healthandhappinessfoundation.com
filmycz.com                              herasmassagebkk.com
finanslinker.net                         hexupload.com
finesseflorist.com                       hiddenitegems.com
flatearthfarsi.com                       his-hotel.com
food-to-taste.com                        hjtb.com
frankiecihi.com                          hkdimsumcity.com
free-bitcoin.org                         hoaphatonline.com
freehandmades.com                        holioplugin.com
freejoomlatemplatez.com                  hongkongchineserestaurant.net
free-keno-games.com                      hongpaklakroi.com
freevpnproxy.org                         hongsong.com
frenchpopcorn.com                        hoteldellevittorie.com
freshfieldsfarmboxes.com                 hoteldorange.com
frive.com                                hotel-hertelendy.com
frogfaucet.com                           hotwifecuckolds.com
furoro.com                               hrvinet.com
gafrecruitment.com                       hunanchineseshawano.com
gamehacknow.com                          hunanwok8.com
gamekiller.com                           hunanwokjax.com
genzu.com                                hundunpi.com
gideapps.com                             hykd.com
glassexpertllc.com                       iaaa.com
gmnw.com                                 iclasscenter.com
goahub.com                               idd100.com
       Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 5 of 9



ieltsexam.net                            kontrolauma.org
imanmaleki.com                           kooliptv.com
imxdata.com                              kpopseries.com
indiagiftsportal.com                     krujongrak.com
infohowler.com                           krupongsak.net
inmobiliaria-torrox.com                  krylov.org
insightin.com                            kwongchowrestaurant.com
intermusicthailand.com                   kyu-syu-kaihatu.com
intrader.com                             l2-news.com
ioksp.com                                labelle-entertainment.net
iranitalyapply.com                       ladyhealthfirst.com
islamicdreamsolutions.com                lak21.com
iwant2go2korea.com                       lakeforkmarina.net
jabbarsteel.com                          laketappsmontessori.com
jack-siamamulet.com                      latexdisposableglove.com
jadoyezehn.com                           latribune-online.com
jamestown-ca.com                         lawandsea.net
janyaresort.com                          laysol.com
jaquette-online.com                      ldgseoul.com
javadpay.com                             ledrononline.com
jetphotosoft.com                         lekkoo.com
jetzaban.com                             lembaz.com
jewgle.com                               lensagaul.com
jirocomputer.com                         lifeupmusic.com
jjasianbistro.com                        like-tv.org
jjchinadiner.com                         linkcik.com
jlnx.com                                 littletreegarden.com
joomavatar.com                           liwahotel.net
judiangka3.com                           lmtstore.com
junse.com                                lolita-playground.com
jwscar.com                               love-teen.net
k2camping.com                            lpcasinoblu.com
kanbikai.com                             lpkt.com
kandabisoft.com                          lq293.com
kawnafurniture.com                       lsyf.com
kcdt.com                                 lumpysshakeshop.com
kengschowmein.com                        machoomcar.com
kennyschinese.com                        madx.com
khaosanimmjai.com                        magiksex.com
kharid123.com                            magnumtattooshop.com
kidsanookplaza.com                       maisoncubenkit.com
kingbuffetwa.com                         manfaattanamanobatherbal.com
kishaway.com                             maplebankfarm.com
klubochek.com                            marifetlimuallim.com
kmkw.com                                 marvelhotelbangkok.com
knigitxt.com                             marvelousimpex.com
kohngaithanyaresort.com                  medikamente-rezeptfrei.net
       Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 6 of 9



meeetme.com                              newaltisclubthailand.com
meishi-studio.com                        newchinabuffetmargate.com
mess-prive.com                           newheavenkohtao.com
metier.net                               newhibachicafe.com
milgafas.com                             new-sex-up.com
minds-online.com                         ngms.com
minhsrestaurant.com                      nightdreambabes.com
misamshop.com                            ninit.com
mizu-softphone.com                       njspellingbee.net
mjacksong.com                            nlpvas.com
mobile4free24.com                        nnimages.net
modjeskaranchrescue.org                  noblemotorsports.net
mogomovies.com                           novaset.net
mojazdl.com                              novoair.com
mondial-lift.com                         novotemporh.com
monika-clinic.com                        nt-boys.com
moorenissan.net                          nubianplugin.com
moroccosong.com                          nudecreatives.com
morvarewards.com                         nudismtop.com
movie21.com                              nudist-pics.org
moviefisher.org                          numberyab.com
mrhoagie.com                             nyha.com
mrlongtoeic.com                          nytc.com
mrsmkbtsua.com                           omvn.com
mtf-online.com                           onedayclub.com
mtrd.com                                 onewaystreetwear.com
muabanon.com                             onlinenic.club
museumfurniture.com                      optraclub.com
musicatotal.org                          orangesbkk.com
mxcgoods.com                             ozonegame.com
myanimepedia.com                         p30it.com
myanmartourism.org                       p30updl.com
mylend.com                               pacontrol.com
my-personal-finder.com                   padisamorong.com
mzvf.com                                 pantyhoseinnylons.com
mzvk.com                                 parikramarestaurant.com
nails1kokomo.com                         parisciel.com
nakhathaimassagewyong.com                parspan.com
nakhonphanom.net                         parttimejobone.com
namoodar.com                             peakmanagementservices.com
nampadhospital.org                       peggingblackmen.com
natureviewpattaya.com                    pelicula1.com
navatractor.com                          persiantarh.com
naylavip.com                             pes-ukraine.com
nbdndenimsupply.com                      pezeshkeonline.com
negahetazehco.com                        pfgx.com
newactorsworkshop.com                    phil-job.net
       Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 7 of 9



phimsd.org                               rongbachkim888.com
phoenixmassagect.com                     roninsushioh.com
photosinhouse.com                        rottourthai.net
pintasloan.com                           routepointe.com
pippin-style.com                         rpjs.com
pix2pix.org                              rprestaurant.com
pklivetvchannels.com                     rsbikers.com
plearnkid.com                            ruay226.com
pleasuresnowboards.com                   runnersleader.com
pnkk.com                                 rylaconference.com
pointclickcare-login.com                 sahatoys.com
polarisspa.net                           saintmed-cpap.com
pollockstoys.com                         samdecorator.com
pom-puppies.com                          sanayefannavaran.com
pornoxide.org                            sandhmotors.com
postgah.com                              sangcharernbike.com
ppyoon.com                               santapaula-motel.com
pradid.com                               saunawell.com
pratunampavilion.com                     saveyoufile.com
presidentusa.net                         sgex.com
preteen-angels.net                       shaigle.com
prettynailsmn.com                        shenzem.com
prokredit.net                            shikfilm.com
ps-thai.org                              shoplyra.com
puribambu.com                            shoptung.com
pushemstation.com                        sibdownload.com
pztk.com                                 singlenew.com
qingtong5.com                            sino-hotel.com
qualitysimulations.com                   skselectric.com
queenslandcatering.com                   smileplus-dentalclinic.com
qukuaiwei.com                            smilethaitour.com
ra1ra.net                                smokymountainflyguide.com
radioruraledekayes.net                   sontel.com
radompon.com                             soulkitchenhostel.com
ramapatholab.net                         southbaycommunityservices.org
ramenbones.com                           spillo54.org
redrock-beach.com                        spoletina.com
restaurantvittorios.com                  spozami.com
revistaklan.com                          springhillmanor.net
ricocashdocument.com                     srcpanel.com
ristorantesangiorgio.net                 sshcommic.com
ritapateroni.com                         stagelinecosmetics.com
rohm-labs-uk.com                         steamaccs.com
rolbx.com                                strabiliardo.com
romaji.org                               streamvff.com
romanbaz.com                             stripemania.com
romankhoni.com                           strowberry.net
       Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 8 of 9



sub-titles.net                           traceyshome.com
sues668899.com                           trangvangraovat.com
suhanhotel.com                           trochoitruyenhinh.com
sumannvshen.com                          truemove.com
sunfirebeach.net                         truewifi.net
sunnypet3.com                            tunesway.com
superpinger.com                          tvprogram4u.com
suppliergreenworld.com                   tvti.net
surfsitmoney.com                         twcartuner.com
sushijapanmenu.com                       tyeyo.com
sutanaryan.com                           tysoffka.net
sweetasianjudy.com                       ukplugin.com
syrschool.net                            umbria.org
tahrirgar.com                            uploadfa.net
tamalehouse.com                          usaplugin.com
taptarinha.com                           utggold.com
tatjawaher.com                           vanthaitour.com
teamtailnut.com                          vectorartbox.com
tehranbuy.com                            vectorengineer.com
tehrangold.net                           vendomicoche.com
telcoplugin.com                          venetiannailsspacalgary.com
teledidar.com                            vipcarrentegypt.com
telemaniak.org                           vivid-media.net
templatesquare.com                       vngg.com
thaiantialcohol.com                      vnif.com
thailottowin.com                         vnmb.com
thaivbd.org                              vnyf.com
thaliwalla.com                           vob2.com
thcr.com                                 voceck.com
thebandcall.com                          vos-films.com
thebankmassage.com                       vpf.net
thefoodsearch.com                        walkoutwear.com
theonebbshop.com                         warz44z.com
thhthh.com                               watchestour.com
tianshunchengye.com                      watchmovhd.com
tinydl.com                               wbut.net
tire-fitter.com                          wdis.com
tjinus281.com                            webdedatos.com
tklm.com                                 wehp.com
top3da2.com                              wel-come.com
topdownloadebooks.com                    welcometosulmona.com
topfreebookdownload.com                  wellcaretv.com
topless-beach.net                        wikalenda.com
topniko.com                              wikifile.net
topsolar.org                             williamsburghousefurnishings.com
topvs1.com                               winapi-database.com
tp-link.net                              wlmp-project.net
       Case 5:19-cv-07071-SVK Document 141-1 Filed 07/27/21 Page 9 of 9



worktshirt.com
world-lymph.com
wtkgolds.com
wyandotteministorage.com
xajaxproject.org
xes7.com
xfhdpcb.com
xn--12cn9bh6bk7b7c0h.com
xn--22ckh8be0a3due8af4fvdj7hua.com
xqhq.com
xrussianteens.com
xtremetutor.com
xutd.com
xx11x.com
yamahaexciter.com
yamasushiva.com
yanscuisineri.com
yekp.com
yfil.com
yokosojapan.org
zabanamoozan.com
zagcafe.com
zakustom.com
zamilshipyard.com
zbed.com
zekr.org
zibaweblog.com
